DETAILED ACTION
Election/Restrictions
The present application requires election/restriction before being examined under the pre-AIA  first to invent provisions.  The application contains claims directed to the following patentably distinct species:
Idler Shaft Bearing Arrangements for a Scroll Device:  
Species 1	Figs. 1-4, and
			
Species 2	Figs. 9-11.  
	

This application contains claims directed to the following patentably distinct Species 1 and 2.  Species 1 and 2 are independent or distinct because they are each idler shaft bearing arrangements containing different feature(s) (i.e., for example, Species 2 includes a steel bearing sleeve (904, ¶s 0056 and 0057, Fig. 9) not found in the idler shaft bearing arrangement of Species 1).  In addition, Species 1 and 2 are not obvious variants of each other based on the current record.
	Applicant is required under 35 U.S.C. 121 to elect a single disclosed species or a single grouping of patentably indistinct species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, each of independent Claims 1, 12, and 19 appear to be generic to both species.     
	There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

			(b) the species have acquired a separate status in the art due to their recognized divergent subject matter,
			(c) the species require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries),
			(d) the prior art applicable to one of the species would not likely be applicable to another one of the species, and
			(e) the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.  

Applicant is advised that for the reply to this requirement to be complete it must include (i) an election of a species or grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
A telephone call was not made to Applicant to request an oral election to the above restriction requirement.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W THIEDE whose telephone number is (313)446-4907.  The examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PAUL W THIEDE/Examiner, Art Unit 3746 
Wednesday May 26, 2021  

/ESSAMA OMGBA/Supervisory Patent Examiner, Art Unit 3746